The opinion of the court was delivered, October 28th 1867, by
Strong, J.
The errors assigned to the charge of the court are not well founded. They all represent that instructions were given to the jury, which we do not find in the charge as it appears of record. The jury were not directed that the plaintiff was entitled bo recover, or that notwithstanding the contract was void under the laws of Pennsylvania, it was binding and would be enforced under the laws of the state of Ohio, or that the law of Ohio controlled the right of the plaintiff to recover. The first three assignments, therefore, rest upon a mistaken apprehension of the charge. The defendants submitted the proposition that the statutes of Ohio, where the land they had contracted to buy is situated, forbid the enforcement of parol contracts for the purchase and sale óf real estate,1 and that consequently the plaintiff could not recover, though the contract was made in this state. This proposition the court declined to affirm, because there was no evidence given that such is the statute law of Ohio. In this, *21surely the court was right: Philips v. Gregg, 10 Watts 158 ; and to this no error is assigned. But it is urged, the court should have instructed the jury the plaintiff was not entitled to recover, because the contract was void by the laws of Pennsylvania. It would be a sufficient answer to this, that the court was not asked to. give such instruction. But the contract was not void under our law. Our Statute of Frauds does not apply to parol sales of lands outside of the state. It certainly does not avoid such contracts.
The 4th assignment of error is not sustained. We have not the evidence certified, and we are therefore unable to say there was no evidence that Gerline was not a party to the contract. This point does not appear to have been raised in the court below. Besides Gerline had confessed his liability by submitting to a judgment.
Nor is there an'y substantial defect in the declaration.
Judgment affirmed.